Citation Nr: 1745990	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 7, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Acting Veterans Law Judge in a May 2013 video conference hearing.  

This matter was previously before the Board in December 2014 and October 2016 when it was remanded for additional development.  

During the pendency of the appeal, a December 2016 rating decision, in part, granted entitlement to TDIU, effective from December 7, 2016 (date of a VA examination).  However, the record raises a claim for TDIU since at least July 2010, and the claim has been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO then issued a supplemental statement of the case (SSOC) in March 2017 adjudicating the issue of entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder.  The Board notes that the RO misidentified the issue on appeal.  An appeal had not been perfected as to an issue involving an increased rating for PTSD.  Rather, the only issue in appellate status at that time was entitlement to a TDIU.  The RO did not issue an SSOC addressing that issue, which makes it appear that identifying the issue as an increased rating for PTSD was clerical error.  Accordingly, no further can be taken as to the issue concerning an increased rating for PTSD.  See 38 C.F.R. § 20.101(d).  






FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a TDIU prior to December 7, 2016.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a TDIU prior to December 7, 2016 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, in an August 2017 VA Form 21-4138 (Statement in Support of Claim), the Veteran stated that he "would like to withdraw my appeal as soon as possible."  Hence, there remain no allegations of errors of fact or law for appellate consideration as to entitlement to TDIU prior to December 7, 2016.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.






	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the issue of entitlement to TDIU prior to December 7, 2016, is dismissed.  



____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


